Citation Nr: 1448319	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  06-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a right fifth metatarsal fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter was last before the Board of Veterans' Appeals (Board) in September 2011 on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Board remanded the claim for additional development.

In November 2008, the Board denied entitlement to a compensable rating for residuals of a fracture of the right fifth metatarsal.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims.  In a December 2010 Order, the Court vacated the Board's decision and remanded the claim to the Board. 

The Court also directed the Board to determine whether the Veteran had raised a claim for service connection for a right foot disability other than residuals of the service-connected fracture of the right fifth metatarsal.  That issue was adjudicated by the RO, appealed by the Veteran, and is the subject of a separate Board decision issued simultaneously with this remand under a separate docket number.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board has issued a decision simultaneous with this remand that grants service connection for aggravation of a right foot disability by the service-connected for residuals of a right fifth metatarsal fracture.  However, the rating to be assigned by for the right foot disability could include the Veteran's already service-connected residuals of a right fifth metatarsal fracture.  Therefore, the appeal for a higher rating for the metatarsal fracture is dependent on the outcome of effectuating the Board's decision and assigning a disability rating and effective date for aggravation of a right foot disability.

The appropriate remedy where a pending claim is inextricably intertwined with other claims is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a rating decision effectuating the Board's simultaneously issued decision granting service connection for aggravation of a right foot disability, to include assigning a disability rating and effective date.

2.  Then, readjudicate the claim for an increased rating for residuals of a right fifth metatarsal fracture.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

